Citation Nr: 1810388	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-15 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (CAD) with cardiomyopathy, claimed as heart disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for mild renal insufficiency, claimed as renal failure.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back strain.

6.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Regardless of the determination reached by the RO in June 2010 with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for back strain, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of that previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In October 2016, the Veteran, through counsel, filed a notice of disagreement (NOD) with the RO's denial of several claims in an August 2016 rating decision.  That appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  Although the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. App. 238 (1999), it notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  As action by the Board at this time may actually delay the RO's process, no such action will be taken, and the issues associated with the NOD will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In August 2016 correspondence, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal as to all issues except his back claim.

2.  An October 2002 rating decision denied service connection for back strain; neither new and material evidence nor a notice of disagreement was received within one year of that decision.

3.  Some of the evidence received since the October 2002 rating decision relates to an unestablished fact necessary to substantiate the previously denied claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for DJD of the cervical spine have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for CAD with cardiomyopathy have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal on the issue of entitlement to compensation under 38 U.S.C. § 1151 for mild renal insufficiency have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The October 2002 rating decision is final; new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for back strain.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted correspondence in August 2016 indicating that he was responding to a supplemental statement of the case (SSOC) issued earlier that month and wished to "cancel" all issues addressed in that letter except for his back claim.  As another SSOC addressing a claim in a separate appeal stream (entitlement to compensation under 38 U.S.C. § 1151 for mild renal insufficiency) was issued on the same day, a VA employee called the Veteran later that month to clarify his intentions.  During that telephone call, the Veteran clarified that he wished to withdraw all pending issues, in both appeal streams, except for his back claim.  As a result, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of entitlement to service connection for DJD of the cervical spine; whether new and material evidence has been received to reopen claims of entitlement to service connection for CAD with cardiomyopathy and entitlement to service connection for hypertension; and entitlement to compensation under 38 U.S.C. § 1151 for mild renal insufficiency.  Accordingly, the Board does not have jurisdiction to review an appeal as to those issues, and they are dismissed.

II.  New and Material Evidence

The Veteran's initial claim of entitlement to service connection for back strain was denied in an October 2002 rating decision.  The Veteran was notified of the decision and his appellate rights the following month, and he did not appeal the denial of the claim or submit new and material evidence within one year.  Thus, the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 2002 rating decision included service treatment records (STRs), post-service treatment records, and a VA examination report.  The Veteran's claim was denied because the RO found that, although his STRs documented a complaint of back pain, his current condition neither occurred in nor was caused by service.

Evidence added to the record since the October 2002 rating decision consists of additional post-service treatment records, Social Security Administration (SSA) records, lay statements, and a VA examination report.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses the reason for the prior denial; namely, the lack of a nexus between the Veteran's current low back disability and service.  For example, the Veteran asserted during his February 2013 VA examination that he was placed on a profile with lifting restrictions due to the extent of his in-service back injury and that he has experienced his current back problems since that time.  Thus, new and material evidence has been received, and the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

The appeal of the issue of entitlement to service connection for DJD of the cervical spine is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for CAD with cardiomyopathy is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to compensation under 38 U.S.C. § 1151 for mild renal insufficiency is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for back strain is reopened.

REMAND

Although the claim of entitlement to service connection for back strain has been reopened by the Board, the RO has not adjudicated the underlying service connection claim on the merits.  Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  However, as will be explained, further development is needed before the RO adjudicates the issue of entitlement to service connection for a low back disability.

In that regard, in February 2013, a VA examiner diagnosed the Veteran with degenerative disease of the lumbar spine, but opined that the condition was less likely than not incurred in or caused by service.  In support of her opinion, the examiner stated that the Veteran's STRs indicated his low back pain had resolved by the end of May 1972.  However, as was already noted, the Veteran has asserted that he continued to experience back pain following that in-service treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).  Furthermore, it appears that the examiner did not consider all of the relevant evidence included in the Veteran's STRs, as she did not address a clinician's April 1972 discussion of resolving back pain and the RO's examination request asked her to consider a "single complaint of low back pain that occurred in [May 1972]."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).  As the VA examiner did not consider all of the Veteran's complaints and her opinion was based on an inaccurate factual premise, another VA examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, relevant records may be outstanding.  Specifically, the Veteran has asserted that he was placed on a profile with lifting restrictions due to his in-service back pain.  His STRs document profiles for a circumcision and a hydrocele, but not for back pain.  However, the Veteran's service personnel records have not been obtained, and they may contain additional records related to any relevant activity restrictions.  Accordingly, those records should be associated with the claims file on remand.

The Veteran has also asserted that he received treatment for a back injury at the Rhein-Main Air Force Base (AFB) hospital in Germany in June 1972.  It is not clear whether he was describing inpatient treatment, specifically.  However, as June 1972 treatment is not documented in the STRs currently of record, as inpatient STRs are stored separately from other STRs, and as the Veteran's claim is already being remanded for other reasons, the Board finds that any inpatient records associated with the treatment he has described should also be sought on remand.

Any outstanding VA treatment records should also be obtained.  38 U.S.C. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from appropriate sources any outstanding STRs associated with inpatient treatment the Veteran received for back injuries or symptoms while stationed in Germany, to specifically include records of inpatient treatment in April, May, June, or July 1972 at the hospital on Rhein-Main AFB.

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

3.  Obtain all outstanding VA treatment records and associate them with the claims file.

4.  After the development requested in items 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his low back disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported in detail.  Following review of the claims file, the examiner should respond to the following:

For each low back disability identified, is it at least as likely as not (50 percent probability or more) that the condition first manifested during service or is otherwise related to service?  Please explain why or why not, specifically discussing (1) the April 1972 and May 1972 reports of back pain documented in the Veteran's STRs (and any additional documentation of in-service back symptoms or injuries obtained following this remand); and (2) his assertion that he has experienced his current back problems since the 1970s.

In addition to responding to the foregoing question, please discuss whether the arthritis in the Veteran's lumbar spine at least as likely as not developed within a year of his discharge from service, and explain why or why not.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide an SSOC to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


